Citation Nr: 1820852	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-31 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) with status post stent placement.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  

In October 2017, the Board remanded the claim for additional development.

The appeal is REMANDED to RO.  VA will notify the appellant if further action is required.


REMAND

Another remand is warranted for the Veteran's claim.  One aspect of this case is whether the metabolic equivalents (METs) measurements taken throughout the claims period are indicative of the severity of the Veteran's CAD.  The Veteran has argued continuously that VA has placed too much weight on the METs measurements in rating his CAD.  Instead, he urges that VA take into consideration his description of his symptoms, including shortness of breath after walking a short distance, and pain in the upper sternum and right shoulder, dyspnea.

Thus, when last on appeal, the Board remanded for a new examination and for an examiner to determine whether these symptoms were related to CAD. The Veteran was afforded a new VA examination in November 2017.  The examination report notes a chest x-ray from November 2017 in which the cardiomediastinal silhouette and pulmonary vasculature were within normal limits with well-inflated lungs.  METs results from 2015 of 11.1 were noted.  The examiner then found that shortness of breath, chest pains, dyspnea, and pain between his upper sternum and right shoulder were not related to CAD.  In support, the examiner noted the METs test results.

This rationale is insufficient.  An overreliance on METs measurements is the Veteran's very complaint about VA's handing of his claim.  At minimum, an explanation is needed as to why METs measurements are a better indication of the severity of the Veteran's CAD than the Veteran's descriptions and an explanation as to why reported symptoms are related to another condition.  Additionally, the reported METs were from 2015.  Furthermore, the left ventricle ejection fraction (LVEF) percentage was not reported.  Thus, the Board finds that a new VA examination is warranted.

In February 2018, the Veteran submitted correspondence in which he stated that he saw his family doctor in February 2018 and the family doctor said his lungs were normal.  These records should be requested from what appears to be a Dr. Napolitano.

In February 2018, the Veteran submitted what appears to be a partial disability benefits questionnaire (DBQ) indicating that he suffers from dyspnea, fatigue, angina, and dizziness when exerting as little as 3-5 METs, but with other METs levels listed.  This could be the submission from the Veteran's family doctor noted above or from the Veteran directly, as his name is signed at the bottom.  If the Veteran wishes to submit a DBQ for his heart condition, it should be completed in full from an appropriate medical clinician. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving any required authorization, obtain the February 2018 private treatment record from the Veteran's family doctor that he referenced in his February 2018 correspondence.  If the Veteran has this record in his possession, including any fully completed heart DBQ, he may submit the record himself.

2.  Thereafter, schedule the Veteran for a VA examination to assess the severity of his service-connected.

In doing so, the examiner should note the Veteran's reports of shortness of breath, chest pains, dyspnea, and pain between his upper sternum and right shoulder to determine which are related to his CAD or other disorders.  

Current METs and LVEF measurements should be made or, if necessary, estimated with an explanation.

A complete rationale should be provided for any opinion rendered.  Given the Veteran's contention, citation to recent METS readings alone will be considered inadequate.  At minimum, some explanation must be provided as to why METS readings are a more reliable indication of the severity of the Veteran's CAD than his reported symptoms and why reported symptoms are related to another condition.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

